Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 rejected under 35 U.S.C. 112(b) as being indefinite. The limitation "the trench having dimensions corresponding to a size of one vesicle of the vesicles" in claim 1 renders the claim indefinite, because different vesicles may have different sizes, and the vesicles may not have spherical shape, i.e., one vesicle may have different sizes along different dimensions. The vesicle size is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-24 depend from Claim 1. For the purpose of examination, the Examiner interprets the limitation as all of the vesicles have a substantially identical size, and the shape of each vesicle is substantially spherical.

Claim Rejections – 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 21-24 rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama (U.S. Patent Pub. No. 2011/0152694), in view of Saito (U.S. Patent No. 9,404,880).
	Regarding Claim 1
	FIG. 9 of Shimoyama discloses a sensor comprising: a predetermined number of vesicles (3); and a first detector including a channel (space between 33) 5configured to connect with the vesicles, and a trench (34) provided for connecting the channel with the vesicles, wherein the trench having dimensions corresponding to a size of one vesicle of the vesicles.
Shimoyama fails to disclose “a channel film”.
	FIG. 5 of Saito discloses a similar sensor, comprising a first detector including a channel film (G1) within a trench (between D1 and D2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shimoyama, as taught by Saito. The ordinary artisan would have been motivated to modify Shimoyama in the above manner for the purpose of improving detection sensitivity (Col. 1, Lines 36-37 of Saito).


	The claim “the first detector is configured to output a signal corresponding 10to presence or absence of a detection target” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Shimoyama teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.
	
	Regarding Claim 3
	With respect to “a second detector including a channel film configured to connect with a predetermined number of vesicles, and 15a trench provided for connecting the channel film with the vesicles, the trench having dimensions corresponding to a size of one vesicle of the vesicles”, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04. Furthermore, Modified Shimoyama discloses a second detector including a channel film configured to connect with a predetermined number of vesicles, and 15a trench provided for connecting the channel film with the vesicles, the trench having dimensions corresponding to a size of one vesicle of the vesicles.
	
	Regarding Claim 4
	The claim “each of the first detector and the second detectors is configured to output a signal corresponding to presence or absence 20of a detection target” containing a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.

	Regarding Claim 5
	FIG. 9 of Shimoyama discloses a judging portion configured to judge the number of detection targets based on the output signal of the first detector and the output signal of second 25detector [0007].

	Regarding Claim 21
	FIG. 5 of Saito discloses the channel film of the first detector and the channel film of the second detector comprises graphene, Si, Ge, group III-V 35element compound or C, or substance containing at least- 19 - one of those materials (Col. 4, Lines 8-15).

	Regarding Claim 22
	FIG. 9 of Shimoyama discloses a part of one vesicle of the vesicles is potentially provided in the trench.

	Regarding Claim 23
	FIG. 9 of Shimoyama discloses the dimensions of the trench has a dimension that is not less than 50 nm and not higher than I µm [0055].

	Regarding Claim 24
	FIG. 9 of Shimoyama discloses a well or a passage structure, and wherein each of the well and the passage structure is configured to expose the trench.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama and Saito, in view of Cheng (U.S. Patent Pub. No. 2015/0038378) of record.
	Regarding Claim 6
	Shimoyama as modified by Saito discloses Claim 4. 
Shimoyama as modified by Saito fails to disclose “each of the first detector and the second detector includes a first structure in which a current corresponding to the signal flows, and a second 30structure whose electrical condition changes when the detection target adheres to the second structure, the first structure includes a drain electrode, a source electrode disposed spaced from the drain electrode, the channel film connecting the drain 35electrode and the source electrode, and a first- 17 - insulating film provided on an upper surface of the channel film, covering the drain electrode and the source electrode and including the trench, and the second structure is provided on the channel 5film in the trench”.
	FIG. 2 of Cheng discloses a similar sensor, wherein each of the first detector and the second detector includes a first structure in which a current corresponding to the signal flows, and a second 30structure whose electrical condition changes when the detection target adheres to the second structure [0019], the first structure includes a drain electrode (104), a source electrode (102) disposed spaced from the drain 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shimoyama, as taught by Cheng. The ordinary artisan would have been motivated to modify Shimoyama in the above manner for the purpose of forming a cheaper and faster sensor (Para. 4 of Cheng).

Claims 7-9 and 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama, Saito and Cheng, in view of Sachs (U.S. Patent Pub. No. 2009/0233330) of record.
	Regarding Claim 7
Shimoyama as modified by Saito and Cheng discloses Claim 6. 
Shimoyama as modified by Saito and Cheng fails to explicitly disclose “the second structure includes a lipid and a first ion-channel receptor provided in the lipid”.
	FIG. 3 of Sachs discloses a similar sensor, wherein the second structure includes a lipid (40) and a first ion-channel receptor provided in the lipid [0065]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shimoyama, as taught by Sachs. The ordinary artisan would have been motivated to modify Shimoyama in the above manner for the purpose of particular applications (Para. 24 of Sachs).


	The recitation “the second 10structure forms an ion channel through which a first ion passes, when the detection target adheres to the first ion-channel receptor” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01

	Regarding Claim 9
	FIG. 9 of Shimoyama discloses the trench has dimensions corresponding to a size of the second 15structure.

	Regarding Claim 15
	FIG. 2 of Sachs discloses a probe provided on the channel film of the second detector and configured to bond to a second structure whose electrical condition changes when the detection 20target adheres to the second structure [0075].

	Regarding Claim 16
	FIG. 9 of Cheng discloses a marker provided in the second structure and configured to bond to the probe [0080].


	FIG. 2 of Sachs discloses a 25third detector (24) configured to output a reference signal [0073].

	Regarding Claim 18
	FIG. 9 of Cheng discloses the detection target include gas [0072].

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama, Saito, Cheng and Sachs, in view of Hoffman (U.S. Patent Pub. No. 2017/0059514) of record.
	Regarding Claim 10
	Shimoyama as modified by Saito, Cheng and Sachs discloses Claim 9. 
Shimoyama as modified by Saito, Cheng and Sachs fails to disclose “the second structure has an open annular tertiary structure”.
	FIG. 2 of Hoffman discloses a similar sensor, wherein the second structure (35) has an open annular tertiary structure [0302]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shimoyama, as taught by Hoffman. The ordinary artisan would have been motivated to modify Shimoyama in the above manner for the purpose of forming electrical connection between the source and drain electrodes (Para. 302 of Hoffman).

	Regarding Claim 11
.

Claims 12-14 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama, Saito, Cheng, Sachs and Hoffman, in view of Fromherz (U.S. Patent No. 6,570,196) of record.
	Regarding Claim 12
	Shimoyama as modified by Saito, Cheng, Sachs and Hoffman discloses Claim 11. 
Shimoyama as modified by Saito, Cheng, Sachs and Hoffman fails to disclose “a second ion-channel receptor provided in the lipid”.
	FIG. 1 of Fromherz discloses a similar sensor, comprising a second ion-channel receptor provided in the lipid (Col. 3, Lines 36-63). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shimoyama, as taught by Fromherz. The ordinary artisan would have been motivated to modify Shimoyama in the above manner for the purpose of forming molecular sensor (Col. 3, Lines 36-63 of Fromherz).

	Regarding Claim 13


	Regarding Claim 14
	Modified Shimoyama discloses each of the first detector and the second detector includes two first structures, and with respect to each of the first detector and the second detector, 5a first substance that selectively bonds to the first ion and a second substance that selectively bonds a substance in which the first ion and the first substance bond each other are provide between one of the two first structures and the second structure, and 10a third substance that selectively bonds to the second ion and a fourth substance selectively bonds to a substance in which the second ion and the second substance bond each other are provide between another one of the two first structures and the second i5structure.

	Regarding Claim 20
	FIG. 2 of Sachs discloses the vesicles is one.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama, Saito, Cheng and Sachs, in view of Rojas (U.S. Patent Pub. No. 2015/0260724) of record.
	Regarding Claim 19
	Shimoyama as modified by Saito, Cheng and Sachs discloses Claim 18. 

	FIG. 2 of Rojas discloses a similar sensor, wherein the gas includes an odor molecule [0011]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shimoyama, as taught by Rojas. The ordinary artisan would have been motivated to modify Shimoyama in the above manner for the purpose of forming electrical connection between the source and drain electrodes (Para. 302 of Rojas).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892